RECE|VED

 

N@V 249 2018 UNITED sTATEs DISTRICT ooURT
mm F., mm CLER.< WESTERN DISTRICT oF LoUIsIANA
WESRELMW&%LTL?{€&SRH'E'“" ALEXANDRIA DIvIsIoN
JoHN sTANLEY, oIvIL AcTIoN No. 1:18-ov-965-sEc. P
Petitioner
vERsUs JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that the petition for Writ of habeas corpus filed pursuant to
28 U.S.C. § 2254 is hereby DENIED and DISMISSED With prejudice as time'barred
under 28 U.s.c. § 2244<d>(1)(A).

THUS DONE AND SIGNED at Alexandria, Louisiana, this § day of

/lé/¢wa .6¢¢@_2018.

v'

DEED. DRE`LL
UNITED sTATEs DIsTRIoT JUDGE

  

 

